DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on Date.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 15-17 objected to because of the following informalities: claims are dependent on a non-existing claim, for the sake of examining claims are assumed to be dependent to claim 13.  Appropriate correction is required.

s 1, 13, 18 objected to because of the following informalities: “the configuration of the exterior circular wall and the interior circular” change to “[the] a configuration of the exterior circular wall and the interior circular”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10-11, 13, 15-16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hunstable (9729016) in view of Izumi (7598634)
Regarding claim 1. Hunstable teaches an electric machine [fig 1-11] comprising: 
a toroidal magnetic cylinder [430] including; a first magnetic tunnel segment having a NNNN magnetic pole [420] configuration; 
a second magnetic tunnel segment having a SSSS magnetic pole configuration [i.e. section 421]; 
[500] positioned within the toroidal magnetic cylinder, the coil assembly including a plurality of coils, wherein the first or second magnetic tunnel segment surrounds at least one of the plurality of coils [col 12 lines 25-35].
However, Hunstable does not explicitly mention at least one cooling structure positioned relative to the plurality of coils, the at least one cooling structure including, an exterior circular wall, an interior circular wall positioned within the exterior circular wall, wherein the configuration of the exterior circular wall and the interior circular wall form a Venturi tube, a radial fin, wherein the radial fin connects the interior circular wall to the exterior circular wall, and a cooling tube positioned within the Venturi tube, the cooling tube in thermal communication with at least one of the plurality of coils.   
Izumi teaches one cooling structure [fig 2] positioned relative to the plurality of coils, the at least one cooling structure including, an exterior circular wall [exterior wall of 60], an interior circular wall [interior wall relative to 60] positioned within the exterior circular wall, wherein the configuration of the exterior circular wall and the interior circular wall form a Venturi tube [fluid flow is narrowed by 64 and forms a venturi tube which increases fluid speed with 60 and 46], a radial fin [64], wherein the radial fin connects the interior circular wall to the exterior circular wall, and a cooling tube positioned within the Venturi tube [tube outside 50], the cooling tube in thermal communication with at least one of the plurality of coils [implicit fan is to cool interior of motor col 7 lines 5-20].


Regarding claim 5. Hunstable as modified teaches the electric machine of claim 1, wherein the at least one of the plurality of coils is formed from conductive tubing [implicit, coils are meant to be conductive].  

Regarding claim 6. Hunstable as modified teaches the electric machine of claim 5, wherein the conductive tubing has a substantially square cross section [tubing of Hunstable shows square cross section].  

Regarding claim 10. Hunstable as modified teaches the electric machine of claim 1, wherein individual coils of the plurality of coils are substantially cylindrical in shape being wound around a cylindrical ring core [ring core of Hunstable], wherein the ring core has a passage [212 Hunstable] defined within for cooling.  

Regarding claim 11. Hunstable as modified teaches the electric machine of claim 1, wherein the coil assembly further comprises a plurality of teeth, wherein an individual coil of the plurality of coils is located within a slot defined by a pair of teeth of the [col 7 lines 1-20], and wherein individual teeth of the plurality of teeth comprise at least one cooling fin [520].  

Regarding claim 13. Hunstable teaches a system of cooling an electric machine [fig 1-11], the system comprising: an electric machine comprising; a toroidal magnetic cylinder [430] including; 
a first magnetic tunnel segment having a NNNN magnetic pole configuration; a second magnetic tunnel segment having a SSSS magnetic pole configuration [420 and 421 respectively]; 
a coil assembly [500] positioned within the toroidal magnetic cylinder, the coil assembly including a plurality of coils, wherein the first or second magnetic tunnel segment surrounds at least one of the plurality of coils [col 12 lines 25-35].
While Hunstable teaches a system, Hunstable does not explicitly mention the system is using a venturi effect; and at least one cooling structure positioned relative to the plurality of coils including, an exterior circular wall, an interior circular wall positioned within the exterior circular wall, wherein the configuration of the exterior circular wall and the interior circular wall form a Venturi tube, a radial fin, wherein the radial fin connects the interior circular wall to the exterior circular wall, and a cooling tube positioned within the Venturi tube, the cooling tube in thermal communication with at least one of the plurality of coils; and a fluid source configured to provide cooling fluid to the Venturi tube.  
[casing of fig 2 uses a venturi effect]; and at least one cooling structure positioned relative to the plurality of coils including, an exterior circular wall [exterior wall of 60], an interior circular wall [interior wall relative to 60] positioned within the exterior circular wall, wherein the configuration of the exterior circular wall and the interior circular wall form a Venturi tube [fluid flow is narrowed by 64 and forms a venturi tube with 60 and 46], a radial fin [64], wherein the radial fin connects the interior circular wall to the exterior circular wall, and a cooling tube positioned within the Venturi tube [tube outside 50 forms a Venturi effect], the cooling tube in thermal communication with at least one of the plurality of coils [implicit fan is to cool interior of motor col 7 lines 5-20]; and a fluid source configured to provide cooling fluid to the Venturi tube [fluid between fins].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunstable power motor to a similar configuration as Izumi power motor in order to provide a device that is capable of increasing a flow quantity of a cooling air flow that passes an interior of a drive motor unit to more effectively cool the interior of the drive motor unit.

Regarding claim 15. Hunstable as modified teaches the system of claim 14, wherein the fluid source is airflow [implicit in Izumi].

Regarding claim 16. Hunstable as modified teaches the system of claim 14, wherein the fluid source is a ram air source [implicit, Izumi airflow created by a moving object, i.e. fan, to increase ambient pressure].  

Regarding method claim 18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Izumi and Bell et al. (4434448)
Regarding claim 12. Hunstable as modified teaches the electric machine of claim 1, 
However, Hunstable as modified does not explicitly mention wherein the coil assembly is immersed in an immersion- cooling medium, wherein the immersion cooling medium is mineral oil.  
[col 2 line 65 – col 3 line 5].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Bell in order to in insulating the various electrical conductors from one another, and from ground, and for cooling winding structure.
Regarding claim 17. Hunstable as modified teaches the system of claim 14, 
However, Hunstable as modified does not explicitly mention wherein the fluid source is a liquid cooling immersion system.  
Bell teaches wherein the fluid source is a liquid cooling immersion system [col 2 line 65 – col 3 line 5].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Bell in order to in insulating the various electrical conductors from one another, and from ground, and for cooling winding structure.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Izumi and Kikuchi et al. (20110048766)
Regarding claim 7. Hunstable as modified teaches the electric machine of claim 6. 

Kikuchi teaches wherein the square conductive tubing is coated with polyamide-imide insulation [¶30].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to coat the conductors with polyamide-imide because it provides excellent heat stability, but also great mechanical and electrical characteristics and reliability, thus achieving a long history of use and popularity. 




Allowable Subject Matter
Claims 2-4, 8-9 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/ Examiner, Art Unit 2839